Case 4:20-cv-04375-HSG Document 14-3 Filed 08/21/20 Page 1of1

enforce this clause.

Class Action Waiver

YOU AGREE THAT, BY ENTERING INTO THIS USER AGREEMENT, YOU AND
COMPANY ARE EACH WAIVING THE RIGHT TOATRIAL BY JURY OR TO
PARTICIPATE INA CLASS ACTION, COLLECTIVE ACTION, PRIVATE ATTORNEY
GENERAL ACTION, OR OTHER REPRESENTATIVE PROCEEDING OF ANY KIND.
CLAIMS AND REMEDIES SOUGHT AS PART OF ACLASS ACTION, PRIVATE
ATTORNEY GENERAL OR OTHER REPRESENTATIVE ACTION ARE SUBJECT TO
ARBITRATION ONLY ON AN INDIVIDUAL (NON-CLASS, NON-REPRESENTATIVE)
BASIS, AND THE ARBITRATOR MAY AWARD RELIEF ONLY ON AN INDIVIDUAL (NON-
CLASS, NON-REPRESENTATIVE) BASIS.

-~ . elt —= . o_ -
